Filed pursuant to Rule 424(b)(3) Under the Securities Act of 1933, as amended Registration No. 333-171488 PROSPECTUS CITY MEDIA, INC. 182,000 shares of Common Stock, $0.001 par value This prospectus relates to periodic offers and resales of an aggregate of 182,000 shares of our common stock held by certain selling security holders. All shares are being offered at $0.25 per share through the selling security holders.We will not receive any proceeds from the sale of the shares by the selling security holders. The shares of common stock are being offered for sale by the selling security holders at prices determined either by negotiations between the selling stockholder and a prospective buyeror other trading markets or exchanges where our stock trades or by agreement between selling security holders and the buyer during the term of this offering. There are no minimum purchase requirements. These prices will fluctuate based on the demand for the shares of common stock.Our common stock is currently not quoted on any exchange or market.We may apply in the future for a listing on the OTC Bulletin Board (OTCBB) or Pink Sheets. A current prospectus must be in effect at the time of the sale of the shares of common stock offered herein.Each selling stockholder of the common stock is required to deliver a current prospectus upon the sale.In addition, for the purposes of the Securities Act of 1933, selling stockholders may be deemed underwriters.Therefore, the selling stockholder may be subject to statutory liabilities if the registration statement, which includes this prospectus, is defective by virtue of containing a material misstatement or failing to disclose a statement of material fact. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page6 of this prospectus to read about the risks of investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is June 15, 2011. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. CITY MEDIA HAS NOT REGISTERED THE SHARES FOR SALE BY THE SELLING STOCKHOLDERS UNDER THE SECURITIES LAWS OF ANY STATE.BROKERS OR DEALERS EFFECTING TRANSACTIONS IN THE SHARES SHOULD CONFIRM THAT THE SHARES HAVE BEEN REGISTERED UNDER THE SECURITIES LAWS OF THE STATE OR STATES IN WHICH SALES OF THE SHARES OCCUR AS OF THE TIME OF SUCH SALES, OR THAT THERE IS AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES LAWS OF SUCH STATES. THIS PROSPECTUS IS NOT AN OFFER TO SELL ANY SECURITIES OTHER THAN THE SHARES.THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES IN ANY CIRCUMSTANCES IN WHICH SUCH AN OFFER IS UNLAWFUL. CITY MEDIA HAS NOT AUTHORIZED ANYONE, INCLUDING ANY SALESPERSON OR BROKER, TO GIVE ORAL OR WRITTEN INFORMATION ABOUT THIS OFFERING, CITY MEDIA, OR THE SHARES THAT IS DIFFERENT FROM THE INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN THIS PROSPECTUS.YOU SHOULD NOT ASSUME THAT THE INFORMATION IN THIS PROSPECTUS, OR ANY SUPPLEMENT TO THIS PROSPECTUS, IS ACCURATE AT ANY DATE OTHER THAN THE DATE INDICATED ON THE COVER PAGE OF THIS PROSPECTUS OR ANY SUPPLEMENT TO IT. IN THIS PROSPECTUS, REFERENCES TO “CITY MEDIA,” “THE COMPANY,” “WE,” “US,” AND “OUR,” REFER TO CITY MEDIA, INC., AND ITS SUBSIDIARIES. 2 TABLE OF CONTENTS Section Page Prospectus Summary 4 Risk Factors 6 Use of Proceeds 11 Determination of Offering Price 11 Selling Security Holders 12 Plan of Distribution 13 Description of Securities 15 Description of Business 15 Description of Property 20 Legal Proceedings 20 Management’s Discussion and Analysis or Plan of Operations 20 Directors, Executive Officers, Promoters and Control Persons 22 Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management 26 Certain Relationships and Related Transactions, and Director Independence 29 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 Market for Common Equity and Related Stockholder Matters 30 Interest of Named Experts and Counsel 32 Financial Statements 32/F-1 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Additional Information 33 3 Prospectus Summary This summary highlights information contained in this prospectus and may not contain all of the information that should be considered prior to investing in our shares.We encourage you to read this prospectus in its entirety, with particular attention to the information under “Risk Factors” and our consolidated financial statements and related notes included in this prospectus. THE OFFERING Securities offered by Selling Stockholders 182,000 shares of common stock Common stock outstanding before the offering Common stock to be outstanding after the offering Use of proceeds There will be no proceeds from the sale of shares by the selling stockholders Financial Information
